United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-2788
                                 ___________

Terry Proctor; Najee Muhammad         *
Mustafa,                              *
                                      *
            Appellants,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Rick Toney, Warden, Varner Supermax *
Unit, ADC; Jimmy L. Banks, Assistant *       [UNPUBLISHED]
Warden, Varner Supermax Unit, ADC; *
Ray Hobbs, Deputy Director, Arkansas *
Department of Correction; Larry D.    *
May, Deputy Director, Arkansas        *
Department of Correction,             *
                                      *
            Appellees.                *
                                 ___________

                        Submitted: December 3, 2002
                            Filed: December 11, 2002
                                 ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

      Arkansas inmate Terry Proctor and non-prisoner Najee Muhammad Mustafa
appeal the adverse grant of summary judgment in their 42 U.S.C. § 1983 (2000)
action. Having carefully reviewed the record, see Mead v. Intermec Techs. Corp.,
271 F.3d 715, 716 (8th Cir. 2001) (standard of review), we affirm as to Mustafa but
reverse and remand as to Proctor.

       In their original and amended complaints, Proctor and Mustafa sought damages
and injunctive relief from various Varner Supermax Unit (VSM) and Arkansas
Department of Correction officials. They claimed violations of their federal and state
rights to freedom of religion and equal protection based on the following allegations.
Proctor is a follower of the Nation of Islam and Mustafa is a bookstore owner and
teacher of Nation of Islam doctrine, who stated that he is an Islamic Imam and that
he has a duty imposed by God and Nation of Islam teachings to minister to Proctor.
Proctor and Mustafa argue that despite VSM's policy that permitted inmates on lower
incentive levels1 to receive religious material through the mail and retain as personal
property two religious texts–defined as “primary” sources of religious doctrine–VSM
officials refused to allow Proctor to keep his Nation of Islam texts when he arrived
at VSM (hereinafter, "Equal Protection Claim"). In contrast, the defendants allowed
similarly situated non-Nation of Islam inmates to retain non-Nation of Islam texts
when they entered VSM. After entering VSM, the appellants also alleged that the
defendants twice denied Proctor permission to receive packages containing books and
a personal letter sent by Mustafa, but allowed non-Nation of Islam inmates to receive
religious materials (including letters and books) through the mail. Further, they urge
that non-Nation of Islam “sender entities” were treated differently than Mustafa.2




      1
       VSM uses an incentive-level program whereby inmates who demonstrate good
conduct are promoted to higher incentive levels with increased privileges until they
reach incentive level five, at which time they become eligible for transfer from VSM.
      2
        The complaints included other allegations and claims that the District Court
addressed in its final order, but which appellants have not raised on appeal. See
Harris v. Folk Constr. Co., 138 F.3d 365, 366-67 n.1 (8th Cir. 1998) (failure to assert
in brief grounds for reversal of certain orders amounts to waiver of issues on appeal).
                                          -2-
       Defendants moved for summary judgment, arguing, inter alia, that Proctor had
failed to exhaust administrative remedies as to his Equal Protection Claim as well as
his claim about personal letters from Mustafa, and that Mustafa's claims should be
dismissed for failure to prosecute. Proctor filed a motion to strike the claim about
personal letters from Mustafa and he also filed a summary judgment response, which
included his contention that the Equal Protection Claim was only a “peripheral
statement.” Proctor and Mustafa together moved for leave to file a second amended
complaint, which would have included new bases for relief, new defendants, and new
allegations about religious materials. The Magistrate Judge recommended (1)
denying the motion for leave to amend; (2) granting Proctor’s motion to strike the
claim about the personal letters; (3) dismissing Proctor’s claims without prejudice for
failure to exhaust, because of the unexhausted Equal Protection Claim (the Magistrate
Judge rejected Proctor’s contention about the claim being only a peripheral
statement); (4) dismissing, based on the merits, Mustafa’s federal claims; and (5)
dismissing Mustafa’s state-law claims without prejudice. After being granted an
extension, Proctor filed objections, and both Proctor and Mustafa moved to strike the
Equal Protection Claim. After de novo review, the District Court adopted the
Magistrate Judge’s recommendations. The District Court also denied the pending
motions as “moot.”

       We conclude that the District Court did not abuse its discretion in denying
leave to file a second amended complaint. The motion to amend was filed well after
defendants’ summary judgment motion and well after the time that Proctor exhausted
his grievance related to the new allegations about religious materials. Further, the
new claims and defendants would have caused more delay and required added
discovery. See Thompson-El v. Jones, 876 F.2d 66, 67-69 (8th Cir. 1989).

        We believe, however, that the District Court inadvertently neglected to exercise
its discretion as to the motion to strike the Equal Protection Claim. First, striking that
claim would have cured the exhaustion defect and would have allowed the Court to
reach the merits of Proctor’s claims concerning his receipt of books through the mail,
                                           -3-
which both sides had developed. Second, the Court demonstrated a willingness to
strike another unexhausted claim when it adopted the Magistrate Judge’s
recommendation to grant Proctor’s motion to strike the claim about Mustafa’s letters.
Thus, we reverse and remand for further consideration of the second motion to strike.
Cf. Thornton v. Phillips County, Ark., 240 F.3d 728, 729 (8th Cir. 2001) (per curiam)
(although complaint as originally framed was subject to dismissal for failure to state
claim, plaintiff’s objections to magistrate judge’s report should have been treated as
motion for leave to amend the complaint; cause remanded to reconsider motion).

       As for the District Court's dismissal of Mustafa's federal claims with prejudice,
Mustafa argues that he did not know he was required to respond to the summary
judgment motion. The record shows, however, that Mustafa had notice of the
pending summary judgment motion well before the District Court ruled on the
motion, because he received the Magistrate Judge’s report and certain information
about how to object to the report or submit added evidence. Cf. Bendet v. Sandoz
Pharm. Corp., 308 F.3d 907, 912 (8th Cir. 2002) (“district court may grant summary
judgment sua sponte only if the ‘party against whom judgment will be entered was
given sufficient advance notice and an adequate opportunity to demonstrate why
summary judgment should not be granted’”). As to the merits, the evidence before
the District Court did not indicate that the appellees were aware that Mustafa was
Proctor’s spiritual advisor, that their actions were preventing Mustafa from fulfilling
his divine command to serve as Proctor’s religious advisor, that Mustafa was
similarly situated to other “sender entities,” or that Mustafa was a member of the
Nation of Islam. Thus, appellees were entitled to qualified immunity--a defense they
raised below--on Mustafa’s federal claims. See Sparr v. Ward, 306 F.3d 589, 593
(8th Cir. 2002) (qualified immunity not appropriate where official violated “clearly
established” law; to avoid qualified immunity “plaintiff must show a ‘reasonable
official would understand that what he [wa]s doing violate[d]’ plaintiffs’ rights”);
Mead, 271 F.3d at 716 (grant of summary judgment may be affirmed on any basis
supported by record). Further, because the record shows that VSM policy now allows
all VSM inmates to keep as personal property two “personal” books, any claim
                                          -4-
Mustafa asserted for injunctive relief is moot. Cf. Granthan v. Trickey, 21 F.3d 289,
295 (8th Cir. 1994) (qualified immunity does not shield state officials from equitable
relief).

       Accordingly, we affirm as to Mustafa, but we reverse and remand as to Proctor
for further proceedings consistent with this opinion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-